KENNARD, J.
I concur in the majority opinion, which I have signed. I write separately to address the merits of defendant’s claim that the prosecutor improperly commented on defendant’s invocation of his right not to testify at trial.
Defendant was charged with the murder of Janette Cullins. In its case-in-chief, the prosecution presented evidence that defendant had also murdered four other women: Tok Kim, Susan Knoll, Jillette Mills, and Bonnie Guthrie. When defendant was arrested for the murders, he was driving a car belonging to murder victim Mills. In the car, the police found a key ring that belonged to victim Cullins; a kitchen knife, rubber gloves, and a gold chain, belonging to victim Kim; a supermarket CASHEX card that belonged to victim Knoll; towels, athletic wear, and photographic equipment that belonged to victim Mills; and three handwoven sweaters that belonged to victim Guthrie.
In his rebuttal argument to the jury, the prosecutor said: “No one prevents [the defense] from telling you what happened. No one prevents them from bringing forth witnesses to explain why the defendant was in the car with all that property. They could do that if they wanted to.” Defense counsel objected, asserting the prosecutor was in essence commenting on defendant’s invocation of the privilege against self-incrimination. Without ruling on the objection, the trial court instructed the jury that defendant had a constitutional right not to testify.
The majority does not decide whether the prosecutor’s comment was proper, concluding that any error was harmless. (Maj. opn., ante, at pp. 1266-1267.) In my view, the comment violated the rule established in Griffin v. California (1965) 380 U.S. 609 [14 L.Ed.2d 106, 85 S.Ct. 1229]. *1280There, the United States Supreme Court held that a prosecutor who comments on a defendant’s failure to testify at trial violates the defendant’s privilege against self-incrimination, as protected by the Fifth and Fourteenth Amendments to the federal Constitution. The court explained that such a comment “solemnizes the silence of the accused into evidence against him,” and thus “cuts down on the privilege by making its assertion costly.” (Id. at p. 614; see also Portuondo v. Agard (2000) 529 U.S. 61, 65 [146 L.Ed.2d 47, 120 S.Ct. 1119].)
This court has explained that, as a general rule, Griffin v. California, supra, 380 U.S. 609, does not prevent prosecutors from commenting on the failure of the defense to introduce relevant evidence or to call logical witnesses. (People v. Hovey (1988) 44 Cal.3d 543, 572 [244 Cal.Rptr. 121, 749 P.2d 776].) But Griffin does not allow a prosecutor to argue to the jury “that certain testimony or evidence is uncontradicted, if such contradiction or denial could be provided only by the defendant, who therefore would be required to take the witness stand.” (People v. Bradford (1997) 15 Cal.4th 1229, 1339 [65 Cal.Rptr.2d 145, 939 P.2d 259]; see also People v. Johnson (1992) 3 Cal.4th 1183, 1229 [14 Cal.Rptr.2d 702, 842 P.2d 1] [“a prosecutor errs by referring to evidence as ‘uncontradicted’ when the defendant, who elects not to testify, is the only person who could have refuted it”]; People v. Murtishaw (1981) 29 Cal.3d 733, 757-758 [175 Cal.Rptr. 738, 631 P.2d 446].) Similarly, “a prosecutor may not comment on a defendant’s failure to present evidence to contradict the government’s case if ‘the defendant alone had the information to do so.’ ” (U.S. v. Triplett (8th Cir. 1999) 195 F.3d 990, 995.) To determine whether a prosecutor’s comment violated Griffin, a reviewing court must decide whether there is a “reasonable likelihood” that the jury construed the remark as a commentary on the defendant’s failure to testify. (People v. Roybal (1998) 19 Cal.4th 481, 514 [79 Cal.Rptr.2d 487, 966 P.2d 521]; People v. Clair (1992) 2 Cal.4th 629, 663 [7 Cal.Rptr.2d 564, 828 P.2d 705].)
Here, the evidence presented to the jury at trial did not disclose the existence of any living person other than defendant who could have testified as to how defendant had acquired a car that belonged to one of the murder victims and that contained property belonging to each of the other murder victims. Nor would there necessarily be such a person if defendant were innocent of the murders. Thus, there is a “reasonable likelihood” (People v. Roybal, supra, 19 Cal.4th at p. 514; People v. Clair, supra, 2 Cal.4th at p. 663) that the prosecutor’s assertion that nothing prevented the defense from “bringing forth witnesses to explain why the defendant was in the car with all that property” was construed by the jury as a commentary on defendant’s failure to testify in his own defense.
*1281The prosecutor’s improper comment does not, however, require reversal of the judgment. As the majority correctly explains, any error was harmless “in view of the indirect nature of the prosecutor’s comment, the court’s timely reinstruction of the jury, and the strength of the evidence against defendant.” (Maj. opn., ante, at p. 1267.) Thus, it is “clear beyond a reasonable doubt that the jury would have returned a verdict of guilty” (United States v. Hasting (1983) 461 U.S. 499, 511 [76 L.Ed.2d 96, 103 S.Ct. 1974]) even if the prosecutor had not made the comment at issue.
Appellant’s petition for a rehearing was denied October 26, 2005, and the opinion was modified to read as printed above.